DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 10/16/2019 in which claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (US 20060253240 A1, hereinafter “Rao”).
Regarding claims 1 and 11, Rao (Figs. 1-8) discloses an apparatus for predicting movement of a user of a vehicle (see paragraph [0044] “… An accelerator and brake pedal sensor 30 may also be movement of the accelerator pedal”), comprising: an acceleration sensor configured to sense an acceleration of the vehicle (see paragraph [0039] “Inertial measurement unit 20 may include a yaw rate, roll rate, pitch rate, longitudinal acceleration, lateral acceleration, and vertical acceleration measurement means provided in one package”); 
a braking controller configured to automatically control a deceleration of the vehicle (see paragraph [0058] “… The chassis control module 76 may also be coupled to a brake controller 143 for controlling the brakes to achieve various brake-based control functions such as anti-lock, traction control, roll stability control and yaw stability control”);
a steering controller configured to automatically control a direction of the vehicle (see paragraph [0058] “The chassis control module 76 may also be coupled to a steering controller 142 for controlling the steering or the position of the steered wheels”); and 
a control circuit electrically connected to the acceleration sensor (see paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”), the braking controller (braking controller 143), and the steering controller (steering controller 142), wherein the control circuit is configured to: monitor an operation of the braking controller (braking controller 143, paragraph [0058]), and 
predict a movement of the user of the vehicle based on a longitudinal acceleration of the vehicle sensed by the acceleration sensor (see paragraph [0039] “Inertial measurement unit 20 may include a yaw rate, roll rate, pitch rate, longitudinal acceleration, lateral acceleration, and vertical acceleration measurement means provided in one package”) and a first predetermined parameter when braking by the braking controller is detected (see paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”).

Regarding claim 2, Rao (Figs. 1-8) discloses wherein the control circuit is further configured to detect an operation of the braking controller by monitoring an operation command signal of the braking controller (see paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”).

Regarding claim 3, Rao (Figs. 1-8) discloses wherein the control circuit is further configured to: monitor an operation of the steering controller (steering controller 142, paragraph [0038), and predict the movement of the user of the vehicle based on the longitudinal acceleration (see paragraph [0044] “… An accelerator and brake pedal sensor 30 may also be provided. An accelerator sensor senses the amount of actuation of the accelerator pedal of the vehicle. The acceleration sensor may also generate a signal corresponding to the rate of movement of the accelerator pedal”) and a second predetermined parameter when steering by the steering controller is detected before the braking by the braking controller is detected (see paragraph [0039] “Inertial measurement unit 20 may include a yaw rate, roll rate, pitch rate, longitudinal acceleration, lateral acceleration, and vertical acceleration measurement means provided in one package”) and at least ¶ [0038].

Regarding claim 4, Rao (Figs. 1-8) discloses wherein the control circuit is further configured to detect the operation of the steering controller by monitoring an operation command signal of the steering controller (see paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”).

Regarding claim 5, Rao (Figs. 1-8) discloses wherein the control circuit is further configured to predict the movement of the user of the vehicle based on the longitudinal acceleration (see movement of the accelerator pedal”) and a third predetermined parameter when a lateral movement of the user occurs before the braking by the braking controller is detected (see paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”). 

Regarding claim 6, Rao (Figs. 1-8) discloses wherein the control circuit is further configured to determine whether the lateral movement of the user occurs based on a lateral acceleration of the vehicle (see paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”).

Regarding claim 7, Rao (Figs. 1-8) discloses wherein the control circuit is further configured to predict the movement of the user based on a second-order differential equation including the longitudinal acceleration and the first parameter (see paragraph [0044] “… An accelerator and brake pedal sensor 30 may also be provided. An accelerator sensor senses the amount of actuation of the accelerator pedal of the vehicle. The acceleration sensor may also generate a signal corresponding to the rate of movement of the accelerator pedal”) and paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”).

Regarding claim 8, Rao (Figs. 1-8) discloses wherein the first parameter is a coefficient of the second-order differential equation (see paragraph [0038] “… The dynamics sensors include an sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”).
 
Regarding claim 9, Rao (Figs. 1-8) discloses wherein the control circuit is further configured to predict a lateral movement of the user of the vehicle (see paragraph [0044] “… An accelerator and brake pedal sensor 30 may also be provided. An accelerator sensor senses the amount of actuation of the accelerator pedal of the vehicle. The acceleration sensor may also generate a signal corresponding to the rate of movement of the accelerator pedal”) and paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”).

Regarding claim 10, Rao (Figs. 1-8) discloses a safety device, wherein the control circuit is further configured to control the safety device based on a result of the prediction when a collision with a front object occurs (see paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”).

Regarding claim 12, Rao (Figs. 1-8) discloses monitoring an operation of a steering controller included in the vehicle, wherein the predicting of the movement of the user includes predicting (see paragraph [0044] “… An accelerator and brake pedal sensor 30 may also be provided. An accelerator sensor senses the amount of actuation of the accelerator pedal of the vehicle. The acceleration sensor may also generate a signal corresponding to the rate of movement of the accelerator pedal”), with the control circuit, the movement of the user of the vehicle based on the longitudinal acceleration and a second predetermined parameter when steering by the steering controller is detected before the braking by the braking controller is detected (see paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”) and at least ¶ [0058].

Regarding claim 13, Rao (Figs. 1-8) discloses wherein the predicting of the movement of the user includes predicting (see paragraph [0044] “… An accelerator and brake pedal sensor 30 may also be provided. An accelerator sensor senses the amount of actuation of the accelerator pedal of the vehicle. The acceleration sensor may also generate a signal corresponding to the rate of movement of the accelerator pedal”), with the control circuit, the movement of the user of the vehicle based on the longitudinal acceleration and a third predetermined parameter when a lateral movement of the user occurs before the braking by the braking controller is detected (see paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”) and at least ¶ [0058].

Regarding claim 14, Rao (Figs. 1-8) discloses wherein the predicting of the movement of the user includes predicting (see paragraph [0044] “… An accelerator and brake pedal sensor 30 may also be provided. An accelerator sensor senses the amount of actuation of the accelerator pedal of the vehicle. The acceleration sensor may also generate a signal corresponding to the rate of movement of the accelerator pedal”), with the control circuit, the movement of the user based on a second differential equation including the longitudinal acceleration and the first parameter (see paragraph [0038] “… The dynamics sensors include an inertial measurement unit (IMU) 20, tire pressure sensors 22, vehicle height sensors 24, a steering wheel sensor 26, a plurality of wheel speed sensors 28, and an accelerator and/or brake pedal sensor 30”). 

Regarding claim 15, Rao (Figs. 1-8) discloses controlling, with the control circuit, a safety device based on a result of the prediction when a collision with a front object occurs (see paragraph 

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           
/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663